Van Kirk, P. J.
(dissenting). A violation of the provisions of section 220 of the Labor Law (as amd. by Laws of 1927, chaps. 166, 563) is a misdemeanor punishable by fine and imprisonment (Subd. 9); the section should be strictly construed and not extended by implication or construction beyond its terms when fairly interpreted. (People v. Rosenberg, 138 N. Y. 410, 415; Wood v. Erie R. Co., 72 id. 196, 198.)
This section, subdivision 2, covers contracts to which the State, or a municipal corporation, or a commission appointed pursuant to law, is a party and limits the number of hours which shall constitute a day’s work for men employed under such contracts. Subdivision 4, paragraph d, excludes from that limitation employees engaged in highway and water works construction outside the limits of cities and villages. The exclusion in paragraph d applies with equal and like force to highway construction and water works construction. This is made evident by the amendment to this paragraph by section 8 of chapter 642 of the Laws of 1921. Prior to that amendment this paragraph read as it does to-day excepting that it did not contain the words “ and in water-works construction.” The amendment simply inserted these four words, without other change, even in punctuation. The words “ outside the limits of cities and villages ” have the same relation to water works construction that they have to highway construction. Highway construction and water works construction are alike important public works the quick completion of which is generally of great importance to the convenience and welfare of the public. It was the intent of the Legislature to place them on a like footing in respect to the employment of labor for construction. This is emphasized in subdivision 2, which declares an exception to the stipulations in the contract as to hours of labor in these words: “ Except in cases of extraordinary emergency caused by fire, flood or danger to life *360or property.” That the Sacan daga project, so called, is of great public interest for the convenience, health and welfare of the public appears in Hudson River R. Dist. v. F., J. & G. R. R. Co. (223 App. Div. 358; modified, 249 N. Y. 445). The public benefits to be derived from this work are “ municipal water supply ” and “ public welfare, including public health and safety.”* When completed it will reduce the spring flood conditions which often pollute municipal water supplies and cause typhoid epidemics in cities along the river through the flooding of sewers and cellars of residential, hotel and business property; also it sustains during dry seasons a water supply for useful purposes. It is essential that the work be finished before next spring if possible. The case presents an emergency “ caused by * * * danger to fife or property ” within the meaning of the exception just quoted from the Labor Law. The location of the work brings it within the purpose of the Legislature in excluding workmen engaged in highway or waterworks construction from the restrictions of subdivision 2. It is far from any center of population and where labor is likely to be scarce. The Sacandaga project is a water works construction within the definition in Webster’s New International Dictionary, as follows: “2. chiefly pi., a hydraulic apparatus or a system of works or fixtures by which a supply of water is furnished for useful or ornamental purposes, including dams, sluices, pumps, aqueducts, distributing pipes, fountains, etc.” In my view this project is a water works construction within that definition and likewise within the intent and meaning of the Legislature when it enacted section 220. While the legislative leaders may not have had in mind public works under the River Regulating Act, this particular work is one which comes exactly within the purposes which induced the legislation, and the construction of the statute above suggested will interfere with no rights of labor which section 220 was intended to protect; employees engaged on the work will get all of the earnings of labor, though these earnings in some cases may be less widely distributed.
I think the determination should be annulled.
Hinman, J., concurs.
Determination confirmed, with fifty dollars costs and disbursements.

See Conservation Law, § 430, subd. 3, as added by Laws of 1915, chap. 662; Id. § 431, added by Laws of 1915, chap. 662, as amd. by Laws of 1920, chap. 463; Id. art. 7, as amd. by Laws of 1928, chap. 242.— [Rep.